UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6635


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KIERON MATTHEW WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cr-00596-GLR-1; 1:17-cv-00440-GLR)


Submitted: October 27, 2021                                       Decided: January 24, 2022


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and FLOYD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Kieron Matthew Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kieron Matthew Williams seeks to appeal the district court’s order (1) denying his

motion to compel plea counsel to produce his case file and (2) denying relief, without an

evidentiary hearing, on certain ineffective assistance of counsel claims raised in his 28

U.S.C. § 2255 motion.

       First, we review the denial of a motion to compel for abuse of discretion. 1 See

Horne v. WTVR, LLC, 893 F.3d 201, 212 (4th Cir. 2018). Under the Maryland Attorneys’

Rules of Professional Conduct, “[u]pon termination of representation, an attorney shall

take steps to the extent reasonably practicable to protect a client’s interests, such

as . . . surrendering papers and property to which the client is entitled.” Md. Attys’ Rules

of Prof’l Conduct R. 19-301.16(d); see United States v. Basham, 789 F.3d 358, 388 (4th

Cir. 2015) (reviewing legal authority requiring counsel to deliver client’s file upon

termination of representation). Because Williams’ former counsel is obligated to return

the case file to Williams, we conclude that the district court misapprehended the applicable

legal principles by requiring Williams to demonstrate good cause for production of his own

file and, thus, abused its discretion in denying the motion to compel.

       Next, Williams challenges the dismissal of his claims that plea counsel rendered

ineffective assistance by failing to review discovery with him, discuss potential defenses

to the indictment, or properly investigate and explain his sentencing exposure before he



       1
         Williams does not need a certificate of appealability to challenge the district
court’s denial of the motion to compel. See Harbison v. Bell, 556 U.S. 180, 183 (2009).

                                             2
pled guilty. 2 Williams emphasizes that he submitted sworn affidavits in support of his

claims and that he was therefore entitled, at a minimum, to an evidentiary hearing. The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where,

as here, the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017).

       The Sixth Amendment right to effective assistance of counsel extends to the plea-

bargaining process. Merzbacher v. Shearin, 706 F.3d 356, 363 (4th Cir. 2013); see Padilla

v. Kentucky, 559 U.S. 356, 373 (2010). To succeed on an ineffective assistance of counsel

claim, a defendant “must show that counsel’s performance was deficient” and “that the

deficient performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668,

687 (1984). In order to establish deficient performance during plea negotiations, Williams

must demonstrate that counsel’s advice “fell below an objective standard of




       2
          Although his § 2255 motion raised additional claims, on appeal, Williams
challenges only the district court’s rejection of these claims. He has therefore forfeited
review of the remainder of the claims raised in his motion. See 4th Cir. R. 34(b); Jackson
v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important
document; under Fourth Circuit rules, our review is limited to issues preserved in that
brief.”).

                                               3
reasonableness.” Id. at 688; see Merzbacher, 706 F.3d at 363 (applying Strickland standard

for deficient performance in plea-negotiation context).

       In § 2255 proceedings, “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief, the court shall . . . grant a prompt

hearing thereon [and] determine the issues and make findings of fact and conclusions of

law with respect thereto.” 28 U.S.C. § 2255(b). An evidentiary hearing is required when

a § 2255 movant presents a colorable Sixth Amendment claim showing disputed facts

beyond the record or when a credibility determination is necessary in order to resolve the

issue. See United States v. Witherspoon, 231 F.3d 923, 926-27 (4th Cir. 2000); Raines v.

United States, 423 F.2d 526, 530 (4th Cir. 1970).

       We review for abuse of discretion a district court’s refusal to conduct an evidentiary

hearing to resolve an issue presented in a § 2255 motion. See United States v. Morris, 917

F.3d 818, 826-27 (4th Cir. 2019); Raines, 423 F.2d at 530. “When the district court denies

§ 2255 relief without an evidentiary hearing, the nature of the court’s ruling is akin to a

ruling on a motion for summary judgment,” and the facts must be viewed “in the light most

favorable to the § 2255 movant.” United States v. Poindexter, 492 F.3d 263, 267 (4th Cir.

2007). An evidentiary hearing is “especially warranted” when factual allegations in a

§ 2255 motion “relate primarily to purported occurrences outside the courtroom and upon

which the record could, therefore, cast no real light, and where the ultimate resolution rests

on a credibility determination.” United States v. White, 366 F.3d 291, 302 (4th Cir. 2004)

(alteration, citation, and internal quotation marks omitted).



                                                4
       The record before this court does not include a transcript of the Fed. R. Crim. P. 11

plea colloquy. We therefore cannot conclusively reject Williams’ contentions about what

he was or was not advised by counsel before entering into his plea agreement. Further,

Williams’ ability to support this claim was hampered because he did not have access to his

case file when drafting his § 2255 motion. Accordingly, we cannot conclude that “the files

and records of the case conclusively show that [Williams] is entitled to no relief,” 28 U.S.C.

§ 2255(b); reasonable jurists could conclude that the district court abused its discretion in

denying Williams’ motion without an evidentiary hearing.

       We therefore grant a certificate of appealability on Williams’ challenged ineffective

assistance of counsel claims, vacate the portion of the district court’s order denying

Williams’ motion to compel, and remand with instructions to grant the motion to compel

and to reconsider Williams’ § 2255 claims after providing him with an opportunity to

supplement his § 2255 motion with any pertinent evidence from his case file. We deny

Williams’ motion for summary disposition, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                              5